Title: To George Washington from Patrick Henry, 6 December 1777
From: Henry, Patrick
To: Washington, George



Sir
Wmsburgh Decr 6th 1777

Inclosed I have the Honor to transmit you an Accot of Necessarys sent off in nine Waggons, for the Virginia Regiments in continental Service. The goods have been deliver’d Colo. Finnie the Quarter Master, & he has put them under the Escort of Leiutent Mennis & a party of Soldiers, who I trust will deliver them safely. It is my Wish that the Troops of Virginia shall have them. I also send a List of some other Articles—cheifly Linens, that will shortly set out from our public Store for the same Uses.
Added to this Supply, 15,000 £ worth of Woollens &c. proper for the Soldiers will set out from petersburgh in a few Days. These last are procured under an Act of Assembly empowering me to Seize Necessarys

for our Troops wherever they may be found. I have given orders in Consequence, to proper persons in different parts of the State, which I expect will produce many Necessarys, if not enough for the Virga Troops. Orders are sent to both Carolina’s for Blankets particularly & Soldiers Clothes & nothing possible for me to effect, will be left undone in getting whatever the Troops are in Want of.
I should be more particular as to the Goods Seized, but the Commissioners have as yet sent me no distinct Account of their proceedings. If it happens that the Wants of your Army are supply’d in any short Time, I beg to know it, that the Execution of the present Law for seizing Goods may be stopped.
I take the Liberty to send under Cover to your Excellency two Letters from France to the Marquiss dela Fayette. One of them is from his Lady I beleive. I beg to be presented to him in the most acceptable Manner. I greatly revere his person & amiable Character.
The Lenity of your publication respecting Deserters, is very apparent. But nevertheless a great many of them are yet skulking on the eastern Shore, & really I think their Case peculiar. Their Officers took up the general opinion that their Service would be confin’d to that Shore, & promised them to remain there. Their Desertion followed upon Orders to march away. I beg Leave to observe that if your Excellency would offer them a pardon upon their Inlistment to serve this State, it would forward the general Service by enabling us to Spare so many more Troops for the grand Army. I beg Leave To Assure you of the highest Esteem & Regard with which I have the Honor to be Sir your Excellencys most obedient & very humble Servant

P. Henry

